Exhibit 10.1

 

LOGO [g945504g0620073853759.jpg]

June 18, 2020

Karen Brennan

[INTENTIONALLY OMITTED]

[INTENTIONALLY OMITTED]

[INTENTIONALLY OMITTED]

Dear Karen,

We are excited to offer you the position of Chief Financial Officer with Jones
Lang LaSalle, Inc. (“JLL”) beginning on or about July 15, 2020. (“Hire Date”) In
this role you will report to the Chief Executive Officer, Christian Ulbrich, and
be a member of the Global Executive Board (GEB).

We have enjoyed discussions with you and believe you will make substantial
contributions to JLL’s continued success. We are excited for you to be a part of
the GEB and look forward to your collaboration to drive exceptional value for
JLL and its shareholders.

Annual Base Salary

Effective on your Hire Date, your 2020 annualized base salary will be $500,000,
paid every other Friday in arrears less applicable payroll deductions. Effective
January 1, 2021, your base salary will be subject to review by JLL’s
Compensation Committee in accordance with the procedures followed for all GEB
members. We do not guarantee any base salary increases.

Annual Target Bonus

You will be rewarded according to the GEB Annual Incentive Plan (GEB AIP)
program. Your 2020 annualized target bonus for this role is $900,000. Bonus
payout levels vary from year to year. Your actual bonus will be based on
(i) your performance against the specific individual goals you will develop with
your manager and (ii) JLL’s overall performance. Upon consideration of these
factors and others, you may receive more than, less than, or none of your target
bonus amount. Bonuses are considered annually and are typically paid in March of
the following year.

Actual bonus payments are discretionary, and to receive a bonus, you must be
employed with us on the date we pay it. If you leave JLL for any reason before
the payment date, you will not receive a bonus payout, pro rata or otherwise.
Your GEB AIP payout will be pro-rated at 50% for 2020 ($450,000 target), and
your LaSalle discretionary target bonus will be guaranteed at a minimum of
$300,000 for 2020, subject to all other terms and conditions of eligibility.

Long-Term Incentive Plan

You will also be rewarded according to the GEB Long-Term Incentive Plan (GEB
LTIP). Your 2020 target in the GEB LTIP is $1,350,000 and will be delivered in
Performance Stock Units (“PSUs”) on July 15, 2020. Your 2020 GEB LTIP will be
pro-rated at 50% ($675,000 target). PSU awards are subject to the terms of the
individual Grant Agreement and the terms of the JLL 2019 Stock Award Incentive
Plan. PSU’s cliff vest based on performance against specified metrics three
(3) years from the award vesting date as provided in the Grant Agreement. Your
actual award will be based on JLL’s firm-wide performance and collective
performance against Beyond Goals. A consideration of these factors may result in
you receiving more



--------------------------------------------------------------------------------

LOGO [g945504g0620073853759.jpg]

 

than, less than or none of the target PSU value. JLL reserves the right to alter
the GEB LTIP from time to time in its sole discretion, which may include target
award changes and equity vehicles.

In addition, for calendar year 2020, you will continue to be eligible for the
LaSalle Long-Term Incentive Compensation Program (LaSalle LTIP), and you will be
awarded 50% of your annual 10 point target for a target of five (5) points in
the LaSalle LTIP, subject to all other terms and conditions of eligibility.

One-time Stock Grant

You will be given a one-time grant of Restricted Stock Units (RSUs) in the
amount of $350,000 on July 15, 2020. The number of shares will be determined
based on the trailing 20-day average closing price of JLL stock, starting on the
sixth (6th) trading day prior to the grant date and working backward 20
consecutive trading days. The shares will cliff vest on the third (3rd)
anniversary of the grant date in 2023.

Share Ownership Requirement

Global Executive Board members are required to maintain JLL share ownership of
four (4) times base salary. You need to retain 100% of post-tax shares until
compliance with these guidelines is achieved. Unvested RSUs count toward the
requirement, while unvested PSUs do not. After meeting the ownership
requirement, you will need to retain 50% of released shares (post tax) for an
additional two (2) years. Requirements are subject to change based on the normal
review process with the Compensation Committee.

Directors and Officers Insurance and By-Law Indemnification

You will be entitled to coverage under the commercial insurance policies that
the Company maintains from time to time with respect to liability for the
actions of our Directors and Officers acting in such capacities. In addition,
you will be entitled to the indemnification provided under the Company’s By-Laws
in effect on the date of this letter, a copy of which has been provided to you.
During your employment and following any termination of employment, such
coverage and indemnification will be at least as favorable to you as that
provided to any other new or continuing Company executives.

Benefits

The personal ambitions of our employees are as important to us as achieving our
business goals. We demonstrate our commitment to our people through flexible
work arrangements and a comprehensive benefits program. You may elect to
participate in our benefits program, which includes medical, dental, life,
disability insurance, and a 401(k) savings and retirement plan. Details of these
benefits are included in the firm’s policies and benefits summaries and plan
descriptions.

In addition, we provide options for wealth creation and life management,
including 10 paid holidays and flexible time off as needed and approved, subject
to our standard policy for Global Executive Board members.

Relocation & Tax Support

The Company will cover the cost of business class flights for you and your
family, as well as moving your goods back to Chicago through a third-party
vendor of your choice. You will also be reimbursed for up to $500 for any excess
baggage fees incurred on the return flight.



--------------------------------------------------------------------------------

LOGO [g945504g0620073853759.jpg]

 

We will also provide you with tax advice for the final tax year of your current
UK assignment through our global tax advisor and will also prepare your tax
returns for the UK and US, as required. The Company will pay the costs of
preparing your annual tax returns for the years post-assignment where there are
residual tax effects from the assignment.

Expense Reimbursement

You will be authorized to incur reasonable expenses for entertainment,
traveling, meals, lodging, and similar items in promoting the Company’s business
and for business communication costs, such as cellular phone service, internet
service, and a wireless e-mail device and service. The Company will reimburse
you for all reasonable expenses so incurred provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.

Public Disclosures

You understand that the Company will file this letter publicly with the United
States Securities and Exchange Commission (SEC) as part of its required
disclosures as a public company. This letter may also be disclosed as otherwise
required by applicable laws or regulations. You also agree that the Company may
make such additional disclosures about you and your compensation from time to
time as and to the extent required by applicable laws and regulations and that
you will provide the Company with all necessary information upon request. Your
position as an officer will also require us to publicly file reports about your
interests in JLL common stock with the SEC.

Representations

As a condition of your employment with us, you represent that:

 

  •  

You are aware of and understand all restrictions or obligations you may have to
current and prior employers.

 

  •  

There are no restrictive covenants, court orders, laws or regulations, including
non-solicitation, confidentiality or non-compete agreements, that would prevent,
restrict or hinder or interfere with your employment.

 

  •  

You have no other obligations or commitments of any kind that would prevent,
restrict, hinder or interfere with your employment.

 

  •  

During your employment with us, you will not violate any obligations or
restrictions that relate to your employment. We encourage you to seek your own
legal counsel if you have any questions about any obligations or commitments you
have that may affect your employment with us.

Confidentiality

During your employment with us, you will receive confidential, proprietary or
non-public information concerning JLL, its clients and/or employees. This may
include pricing, client proposals, compensation structures and performance
evaluations, among many other types of information. You agree that:

 

  •  

We have given this kind of information to you in strict confidence.

 

  •  

You will keep all of it secret and confidential indefinitely.

 

  •  

You will not disclose it, directly or indirectly, to anyone else or use it in
any way except as we may authorize within the scope of your employment.

 

  •  

If at any time you are required by law to disclose such information, you will
give reasonable advanced notice to JLL before you disclose it.



--------------------------------------------------------------------------------

LOGO [g945504g0620073853759.jpg]

 

  •  

Except as clearly necessary to carry out your job responsibilities, you will not
attempt, or provide information to others that would allow them to attempt, to
access JLL’s computer system or those computer systems of JLL’s clients.

 

  •  

Notwithstanding the above, you may disclose non-privileged information to a
federal, state or local government agency.

Reports to Government Entities

As protected by law regarding engaging in concerted activities, you are not
prohibited from sharing with others lawfully acquired information about your
employment. Nothing in this offer letter prohibits you from participating in an
investigation or proceeding with a government agency, or from making other
disclosures that are protected under the whistleblower laws or regulations.
Nothing in this offer letter prohibits you from providing information to any of
these agencies or authorities in response to a legitimate request for
information by them. You do not need JLL’s prior authorization before speaking
with these agencies and authorities, and you are not required to notify JLL that
you have spoken with them. You also may not be held liable under trade secret
law for the disclosure of a trade secret that is made in confidence to a
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law.

Intellectual Property

If you agree to work for us, then by this letter you have agreed to assign to
JLL your entire right, title and interest in any invention or idea, patentable
or not, that you create or conceive of (i) during your employment by JLL and
(ii) which relates in any manner to our actual or anticipated business, research
or development, or is suggested by or results from any task we assigned to you
or any work you performed or on behalf of JLL.

You agree that you will promptly disclose to JLL Legal Services any invention or
idea contemplated above, and upon request, you will execute a specific
assignment of title to JLL, and do anything else reasonably necessary to enable
JLL at its expense to secure a patent therefore in the United States and in
foreign countries.

At Will Employment

Your employment will not be for a fixed period of time, and it will be “at
will.” This means that you or JLL may terminate your employment, or JLL may
change the terms and conditions of your employment, at any time, with or without
notice or cause.

You will be entitled to the GEB severance benefits that apply to other GEB
members. A copy of the current Plan can be provided to you.

Code of Business Ethics; Company Policies

We strongly believe that compliance by its employees with all applicable laws
and ethical business practices is critical to our continued success.
Accordingly, we will ask you to become familiar with our Code of Business Ethics
and to certify that you will always act in accordance with its provisions. Your
compliance with the Code is a condition of your continued employment. If you
work for us, you also agree to become familiar and comply with our personnel
policies, including, our drug and alcohol, anti-harassment and information
security policies. This information is included in the new hire packet and is
always available on our intranet.



--------------------------------------------------------------------------------

LOGO [g945504g0620073853759.jpg]

 

Non-Solicitation

As consideration for your employment with us, you agree that while you work for
us and for a period of twelve (12) months after your employment with us
terminates for any reason, you will not, either directly or indirectly, or on
behalf of anyone else:

 

  •  

Solicit or induce other JLL employees or independent contractors exclusively
retained by JLL to leave JLL; or

 

  •  

Solicit or induce any clients that have existing or pending transactions or
assignments with JLL to discontinue or reduce (i) their transactions or
assignments with us or (ii) their consideration of us for pending transactions
or assignments.

After termination of employment with us, you may, however, pursue transactions
or assignments that are not pending with us at the time your employment
terminates. You agree that the above restrictions are fair and reasonable and
are reasonably required for the protection of JLL.

We aim to help you achieve your ambitions and look forward to you continuing to
benefit from our collaborative culture and industry expertise in this new role,
which we expect will be mutually satisfying and rewarding. We believe you will
continue to make substantial contributions to our continued success and are
confident that our shareholders, clients and employees will benefit from your
leadership.

By e-signing this offer letter you signify accepting the offer. We look forward
to a mutually satisfying and rewarding future.

 

Yours Sincerely,

/s/ Christian Ulbrich

Christian Ulbrich President and Chief Executive Officer Jones Lang LaSalle
Incorporated

 

Accepted by:  

/s/ Karen Brennan

  Karen Brennan